                        Case
                        Case2:20-cv-01084-JCM-BNW
                             2:20-cv-01084-JCM-BNW Document
                                                   Document17
                                                            9 Filed
                                                              Filed07/13/20
                                                                    07/16/20 Page
                                                                             Page11of
                                                                                   of65



                    1
                      ROBERT W. FREEMAN
                    2 Nevada Bar No. 3062
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 10171
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    4 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    5 Telephone: (702) 893-3383
                      Fax: (702) 893-3789
                    6 E-Mail: Robert.Freeman@lewisbrisbois.com
                      E-Mail: Priscilla.Obriant@lewisbrisbois.com
                    7 Attorneys for National Casualty Company

                    8                                    UNITED STATES DISTRICT COURT
                    9                                        DISTRICT OF NEVADA
                   10
                        PHILIP BOUCHARD, an individual,                   CASE NO.:         2:20-cv-01084- JCM-BNW
                   11
                                           Plaintiff,                     STIPULATION AND ORDER
                   12                                                     EXTENDING THE DEFENDANT
                                 vs.                                      NATIONAL CASUALTY COMPANY’S
                   13                                                     TIME TO RESPOND TO COMPLAINT
                      NATIONAL CASUALTY COMPANY, a                        TO JULY 17, 2020
                   14 foreign corporation; COAST NATIONAL
                      INSURANCE COMPANY dba FOREMOST
                   15 INSURANCE GROUP, a foreign entity;
                      SELMAN BREITMAN LLP, a foreign limit
                   16 liability partnership corporation; DOES 1
                      through 10, and ROE CORPORATIONS 1
                   17 through 20, inclusive,

                   18                      Defendants.
                   19
                                 Philip Bouchard (“Plaintiff”) and National Casualty Company (“NCC”), by and through
                   20
                        their undersigned counsel of record, agree that NCC shall have an additional four days of time
                   21
                        from July 13, 2020 through and including July 17, 2020, in which to file its responsive pleading in
                   22
                        response to the Amended Complaint (Doc. 1-1) filed in this action by Plaintiff.
                   23
                                 This is the first extension of time requested by counsel for filing Defendant NCC’s
                   24
                        response to Plaintiff’s Amended Complaint.
                   25
                        ///
                   26
                        ///
                   27
                        ///
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4814-8289-4530.1
ATTORNEYS AT LAW
                        Case
                        Case2:20-cv-01084-JCM-BNW
                             2:20-cv-01084-JCM-BNW Document
                                                   Document17
                                                            9 Filed
                                                              Filed07/13/20
                                                                    07/16/20 Page
                                                                             Page22of
                                                                                   of65




                   1             Reasons for Extension
                   2             NCC requests a brief extension to complete their review of the averments contained in the
                   3 Amended Complaint and prepare its response. Therefore the parties have agreed to this extension.

                   4 This brief extension will not prejudice any party or cause undue delay.

                   5     Dated this 13th day of July, 2020.                  Dated this 13th day of July, 2020.
                   6
                          /s/ Priscilla L. O’Briant                           /s/ Jordan P. Schnitzer
                   7     ROBERT W. FREEMAN, ESQ.                             JORDAN P. SCHNITZER, ESQ.
                         Nevada Bar No. 3062                                 Nevada Bar No. 10744
                   8     PRISCILLA L. O’BRIANT, ESQ.                         THE SCHNITZER LAW FIRM
                         Nevada Bar No. 10171                                9205 W. Russell Road, Suite 240
                   9
                         LEWIS BRISBOIS BISGAARD & SMITH                     Las Vegas, NV 89148
                   10    6385 S. Rainbow Blvd., Suite 600                    Attorney for Plaintiff
                         Las Vegas, Nevada 89118
                   11    Attorneys for NCC

                   12
                                                                     ORDER
                   13

                   14            IT IS SO ORDERED.
                                                                                               July
                   15                                                Dated this 16th
                                                                                ____ day of ______________, 2020.
                   16

                   17
                                                                     UNITED STATES DISTRICT COURT JUDGE
                   18
                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28   4814-8289-4530.1                                 2
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                                     Case
                                     Case2:20-cv-01084-JCM-BNW
                                          2:20-cv-01084-JCM-BNW Document
                                                                Document17
                                                                         9 Filed
                                                                           Filed07/13/20
                                                                                 07/16/20 Page
                                                                                          Page43of
                                                                                                of65
Archived: Monday, July 13, 2020 2:23:49 PM
From: Jordan Schnitzer
Sent: Monday, July 13, 2020 2:01:52 PM
To: Cordell, Anne
Cc: O'Briant, Priscilla
Subject: [EXT] RE: SAO - Answer BOUCHARD v National Casualty
Sensitivity: Normal




You can add my e-signature.

Jordan P. Schnitzer, Esq.




The Sc hnitze rLawFirm.c om
Te l 702.960.4050 | Fax 702.960.4092
Email Jordan@The Sc hnitze rLawFirm.c om
9205 We st Russe ll Road | Suite 240 | Las Ve gas, Ne vada 89148

Thi s el ectroni c mes s age and any attachments come from a l aw fi rm and may contai n i nformati on that i s or may be l egal l y pri vi l eged, confi denti al , propri etary i n nature, or otherwi s e protected by l aw from di s cl os ure. The
mes s age and attachments are i ntended onl y for the us e of the addres s ee. If you are not the i ntended reci pi ent, pl eas e contact me s o that any mi s take i n trans mi s s i on can be corrected and then del ete the mes s age and any
attachments from your s ys tem. Thank you.




From: Cordell, Anne <Anne.Cordell@lewisbrisbois.com>
Sent: Monday, July 13, 2020 1:45 PM
To: Jordan Schnitzer <Jordan@TheSchnitzerLawFirm.com>
Cc: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Subject: RE: SAO - Answer BOUCHARD v National Casualty

The WORD document link is below; I have also attached it I pdf.




               Anne Cordell - Assistant to:
                     Priscilla L. O’Briant
                     Damon Stemen
                     Tara Teegarden
               Anne.cordell@lewisbrisbois.com
               T: 702.693.4324 F: 702.893.3789
                                     Case
                                     Case2:20-cv-01084-JCM-BNW
                                          2:20-cv-01084-JCM-BNW Document
                                                                Document17
                                                                         9 Filed
                                                                           Filed07/13/20
                                                                                 07/16/20 Page
                                                                                          Page54of
                                                                                                of65
               6385 S. Rainbow Blvd., Ste. 600, Las Vegas, NV 89118 | LewisBrisbois.com

               Representing clients from coast to coast. View our nationwide locations.

Thi s e-ma i l ma y conta i n or a tta ch pri vi l eged, confi denti a l or protected i nforma ti on i ntended onl y for the us e of the i ntended reci pi ent. If you
a re not the i ntended reci pi ent, a ny revi ew or us e of i t i s s tri ctl y prohi bi ted. If you ha ve recei ved thi s e-ma i l i n error, you a re requi red to noti fy
the s ender, then del ete thi s ema i l a nd a ny a tta chment from your computer a nd a ny of your el ectroni c devi ces where the mes s a ge i s s tored.



From: Jordan Schnitzer [mailto:Jordan@TheSchnitzerLawFirm.com]
Sent: Monday, July 13, 2020 1:42 PM
To: Cordell, Anne
Cc: O'Briant, Priscilla
Subject: [EXT] RE: SAO - Answer BOUCHARD v National Casualty


   External Email


Nothing is attached.

Jordan P. Schnitzer, Esq.




The Sc hnitze rLawFirm.c om
Te l 702.960.4050 | Fax 702.960.4092
Email Jordan@The Sc hnitze rLawFirm.c om
9205 We st Russe ll Road | Suite 240 | Las Ve gas, Ne vada 89148

Thi s el ectroni c mes s age and any attachments come from a l aw fi rm and may contai n i nformati on that i s or may be l egal l y pri vi l eged, confi denti al , propri etary i n nature, or otherwi s e protected by l aw from di s cl os ure. The
mes s age and attachments are i ntended onl y for the us e of the addres s ee. If you are not the i ntended reci pi ent, pl eas e contact me s o that any mi s take i n trans mi s s i on can be corrected and then del ete the mes s age and any
attachments from your s ys tem. Thank you.




From: Cordell, Anne <Anne.Cordell@lewisbrisbois.com>
Sent: Monday, July 13, 2020 1:40 PM
To: Jordan Schnitzer <Jordan@TheSchnitzerLawFirm.com>
Cc: O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Subject: SAO - Answer BOUCHARD v National Casualty


Mr. Schnitzer, attached please find stipulation and order extending National Casualty’s time to respond to the Complaint
July 17, 2020.

Please advise if we have your approval to use your e-signature and file with the Court today. Thank you.


      SAO Answer BOUCHARD v National Casualty.docx                                                                                                              OPEN                          VIEW                              GO TO


Powered by netdocuments
Case
Case2:20-cv-01084-JCM-BNW
     2:20-cv-01084-JCM-BNW Document
                           Document17
                                    9 Filed
                                      Filed07/13/20
                                            07/16/20 Page
                                                     Page65of
                                                           of65
